IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11318
                         Summary Calendar



CHARLES LIONELL PENNESTON,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-831-P
                      --------------------
                          July 6, 2001

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Lionell Penneston, Texas prisoner # 801608, was

granted a motion for a certificate of appealability (COA) on the

issue whether there was improper communication with certain

female jurors during his trial that denied him due process.

Penneston argues that he is entitled to habeas relief because

there was improper contact between the victim’s mother and

several female jurors.   Penneston attached an affidavit of Bea

Campbell stating that she observed the victim’s mother, who was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11318
                                -2-

carrying a photograph of the victim, coming down a stairway with

several female jurors during a recess in the jury’s

deliberations.   Because Penneston did not present any evidence to

establish that the jurors were exposed to specific prejudicial

evidence, witnesses, or other prejudicial facts which were not

introduced as evidence at trial, he has not established that he

was deprived of a fair trial or prejudiced by the alleged

improper contact between the victim’s mother and several female

jurors.   See Smith v. Phillips, 455 U.S. 209, 217-18 (1982).

Penneston has not shown that the state court’s decision denying

this claim was “contrary to, or an unreasonable application of

clearly established Federal law as determined by the Supreme

Court of the United States.”   See 28 U.S.C. § 2254(d)(1).

Penneston’s motion for an evidentiary hearing is denied.

     AFFIRMED; MOTION FOR EVIDENTIARY HEARING DENIED.